Case 2:20-cv-00356-SPC-NPM Document 18 Filed 06/09/21 Page 1 of 7 PageID 685




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

MICHAEL BLACKMON,

             Petitioner,

v.                                               Case No: 2:20-cv-356-SPC-NPM

SECRETARY, FLORIDA
DEPARTMENT OF
CORRECTIONS,

               Respondent.
                                          /

                      AMENDED 1 OPINION AND ORDER 2

          Before the Court are Michael Blackmon’s Petition under 28 U.S.C. § 2254

for Writ of Habeas Corpus by a Person in State Custody (Doc. 1), Request to

Expand the Record (Doc. 10), and Traverse (Doc 11), which the Court interprets

as a motion for an evidentiary hearing.

     I.     Request to Expand the Record

          Petitioner asks the Court to expand the record to include exhibits

attached to his state post-conviction motion filed under Florida Rule of

Criminal Procedure 3.850. (Doc. 10). Respondent agrees the omitted exhibits


1 The Court amends its original Order (Doc. 15) to deny a certificate of appealability under
Section 2254 Rule 11.
2 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using

hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cv-00356-SPC-NPM Document 18 Filed 06/09/21 Page 2 of 7 PageID 686




should be included in the record and has submitted them for the Court’s

consideration. (Doc. 13). The Court grants Petitioner’s request and accepts

the supplemental exhibits as part of the record.

   II.         Habeas Petition

         28 U.S.C. § 2244, as amended by the Antiterrorism and Effective Death

Penalty Act of 1996, sets a one-year period of limitations to the filing of a

habeas petition by a person in state custody. This limitation period runs from

the latest of:

         (A)     the date on which the judgment became final by the
                 conclusion of direct review or the expiration of the time for
                 seeking such review;
         (B)     the date on which the impediment to filing an application
                 created by State action in violation of the Constitution or
                 laws of the United States is removed, if the applicant was
                 prevented from filing by such State action;
         (C)     the date on which the constitutional right asserted was
                 initially recognized by the Supreme Court, if the right has
                 been newly recognized by the Supreme Court and made
                 retroactively applicable to cases on collateral review; or
         (D)     the date on which the factual predicate of the claim or claims
                 presented could have been discovered through the exercise
                 of due diligence.

28 U.S.C. § 2244(d)(1). Here, Petitioner does not allege, nor does it appear

from the pleadings or the record, that the statutory triggers in subsections (B)-

(D) apply. Thus, the limitations period began to run on the date Petitioner’s

conviction became final. 28 U.S.C. § 2244(d)(1)(A). The limitation period is

tolled for “[t]he time during which a properly filed application for State post-




                                            2
Case 2:20-cv-00356-SPC-NPM Document 18 Filed 06/09/21 Page 3 of 7 PageID 687




conviction or other collateral review with respect to the pertinent judgment or

claim is pending[.]” 28 U.S.C. § 2244(d)(2).

        On December 11, 2008, Petitioner pled no contest to sexual battery with

a deadly weapon and was sentenced to a 25-year prison term with a 15-year

mandatory minimum.           (Doc. 9-1 at 7-10, 45-47).   On December 15, 2008,

Petitioner filed a Motion to Modify the Sentence to remove the mandatory

minimum.      (Id. at 55).    The trial court granted the motion and modified

Blackmon’s sentence on February 13, 2009. (Id. at 57). Petitioner did not

appeal his conviction and sentence, so they became final on March 16, 2009,

when the 30-day period to file a direct appeal expired. See Gonzalez v. Thaler,

565 U.S. 134, 137 (2012). The one-year limitations period then ran for 358

days.

        On March 9, 2010, Petitioner constructively filed a Motion for

Postconviction Relief, tolling the statute of limitations. (Doc. 9-1 at 57). The

postconviction court denied the motion. (Id. at 75). The Second District Court

of Appeal of Florida (2nd DCA) affirmed. (Id. at 135). The tolling period ended

on June 6, 2011, when the 2nd DCA issued its mandate. (Id. at 137). Seven

days later, on June 13, 2011, the AEDPA’s statute of limitations period

expired.

        Petitioner then filed several pro se postconviction motions in state court.

They did not toll the statute of limitations because it had already run, but they




                                          3
Case 2:20-cv-00356-SPC-NPM Document 18 Filed 06/09/21 Page 4 of 7 PageID 688




are important for the Court’s analysis.       Petitioner constructively filed a

postconviction motion on August 15, 2012 (Id. at 139), and another on

December 17, 2012 (Id. at 150).      The postconviction court denied both as

untimely. (Id. at 147-48, 265-272). Petitioner appealed the second denial,

filing his appeal brief on January 2, 2014. (Id. at 327). The 2nd DCA affirmed.

(Id. at 367). Petitioner constructively filed a pro se Motion to Vacate Voidable

Judgment on February 5, 2015. (Id. at 372). The postconviction court denied

it. (Id. at 383-87).

      Petitioner constructively filed his Habeas Petition on May 12, 2020, well

after expiration of the statute of limitations. Respondent moves to dismiss the

Petition as untimely.    Petitioner seeks equitable tolling based on mental

impairment. Petitioner “is entitled to equitable tolling only if he shows (1) that

he has been pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way and prevented timely filing.” Holland v. Florida,

560 U.S. 631, 649 (2010) (internal quotations marks and citation omitted).

      There is no doubt that Petitioner suffers from mental illness. The record

includes diagnoses of depression and antisocial personality disorder (See Doc.

13-1 at 123).    He also claims to suffer from schizophrenia and multiple

personality disorder. (Doc. 11 at 1). But mental impairment, “without more,

is insufficient to justify equitable tolling.” Lawrence v. Florida, 421 F.3d 1221,

1227 (11th Cir. 2005). Petitioner must “establish a causal connection between




                                        4
Case 2:20-cv-00356-SPC-NPM Document 18 Filed 06/09/21 Page 5 of 7 PageID 689




his alleged mental incapacity and his ability to file a timely petition.” Id. at

1226-27. He cannot meet this burden.

      Petitioner’s participation in state postconviction proceedings shows he

could have filed a habeas petition in the years following his conviction.

Petitioner proved capable of litigating on his own behalf from August 2012 to

February 2015, but he did not diligently pursue his rights in federal court.

Thus, even if some period of mental impairment caused a brief delay, it cannot

explain why Petitioner waited more than ten years after his conviction became

final to seek federal habeas relief. Petitioner is not entitled to equitable tolling.

See Amodeo v. United States, 799 F. App’x 728, 731 (11th Cir. 2020) (rejecting

equitable tolling based on mental impairment because the petitioner’s

postconviction filings demonstrated his ability to litigate on his own behalf).

   III.   Evidentiary Hearing

      Petitioner asks the Court to hold a hearing, which, he claims, “would

establish a causal connection [between] his current mental condition…and his

ability to stay diligent as well as timely.” (Doc. 11 at 3). The Court has

discretion on whether to hold a hearing on equitable tolling “because § 2244

does not require a hearing on the issue of time-bar or equitable tolling.” Spears

v. Warden, 605 F. App’x 900, 905 (11th Cir. 2015) (citation and quotation marks

omitted). “While an evidentiary hearing may be necessary where material

facts are in dispute, an evidentiary hearing is not required where no basis




                                         5
Case 2:20-cv-00356-SPC-NPM Document 18 Filed 06/09/21 Page 6 of 7 PageID 690




exists to believe that further inquiry would help the petitioner prove

entitlement to equitable tolling.” Id.

      The Court finds a hearing would be futile.         The record conclusively

demonstrates that Petitioner was able to litigate—at least from August 2012

through February 2015—and that he did not diligently pursue his rights in

federal court. His current mental condition, not matter how impaired, cannot

excuse his lack of diligence during a time he demonstrated the capability to

litigate on his own behalf.     The Court denies Petitioner’s request for an

evidentiary hearing.

            DENIAL OF CERTIFICATE OF APPEALABILITY

      A prisoner seeking a writ of habeas corpus has no absolute entitlement

to appeal a district court's denial of his petition. 28 U.S.C. § 2253(c)(1). Rather,

a district court must first issue a certificate of appealability (COA). “A [COA]

may issue…only if the applicant has made a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a showing, a

petitioner must demonstrate that “reasonable jurists would find the district

court's assessment of the constitutional claims debatable or wrong,” Tennard

v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473,

484 (2000)), or that “the issues presented were adequate to deserve

encouragement to proceed further,” Miller–El v. Cockrell, 537 U.S. 322, 335–

36 (2003) (citations omitted). Blackmon has not made the requisite showing




                                         6
Case 2:20-cv-00356-SPC-NPM Document 18 Filed 06/09/21 Page 7 of 7 PageID 691




here and may not have a certificate of appealability on any ground of his

Petition.

      Accordingly, it is now

      ORDERED:

      (1) Petitioner Michael Blackmon’s Request to Expand the Record (Doc.

            10) is GRANTED.

      (2) Blackmon’s Traverse (Doc. 11)—interpreted as a motion for a

            hearing—is DENIED.

      (3) Blackmon’s Petition under 28 U.S.C. § 2254 for Writ of Habeas

            Corpus by a Person in State Custody (Doc. 1) is DISMISSED.

      (4) The Clerk is DIRECTED to terminate all deadlines and motions,

            enter judgment, and close the file.

      DONE and ORDERED in Fort Myers, Florida on June 9, 2021.




SA: FTMP-1
Copies: All Parties of Record




                                          7
